Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

 			Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.  Claims 1 and 12 are amended.  Claims 11 and 20 are canceled.  Claims 1-10 and 12-19 are pending.
 
Response to Arguments
3.	Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 
 	Claims 1, 4-10, 12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blaisdell et al. (U.S. Patent Application Publication No. 2012/0246731, hereinafter Blaisdell) in view of Barday (U.S. Patent Application Publication No. 2017/0287036) and further in view of Eskandari et al. (U.S. Patent Application Publication No. 2019/0166148, hereinafter Eskandari).
 	 With respect to claim 1, Blaisdell discloses a user device comprising: 
 	a processor; a network interface coupled to the processor to enable communication over a network; a user interface coupled to the processor; a storage device for content and programming coupled to the processor; a privacy engine software stored in the storage device, wherein an execution of the privacy engine software by the processor configures the user device to perform acts comprising: 
 	receiving an application program to be installed on the user device; identifying permissions to resources of the user device for the application program (e.g. Blaisdell, Abstract, paragraph 0006, “a device is pre-deployed, or sold, to a consumer with an app security enforcement layer.  With this layer, the consumer or user can download unsecured apps—still comprising the majority data loss and other damage to the device who integrates the engine with the functionality (software, firmware, etc of the device); for each recipient, determining whether the recipient should be restricted; upon determining that the recipient should not be (e.g. Blaisdell, paragraphs 0007, 0020 and 0026, “The policy is applied to the app during execution.  Security checks are made to any calls made by the app to the device operating system.  Based on the security check, one of the following actions may be performed: (a) the call may be allowed to pass to the operating system; (b) the call to the operating system may be enhanced and then passed to the operating system; (c) the call may be blocked; or (d) the app may be terminated and may also be deleted from the device; Fig. 5, paragraph 0042).
 	Blaisdell does not explicitly mention “for each permission: mapping the permission to one or more sections of a code of the application program; determining, for each mapped section of the code, a recipient of user sensitive information facilitated by the permission”.  However, Blaisdell discloses execute secure App on mobile device and determine course of action to the call based on the policy set for the privacy of the device (i.e. paragraph 0042, determine access camera or GPS of device).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature since it would be obvious that determination of each call require examination of specific execution code in order to map whether the code comply with the policy (Blaisdell, paragraph 0042). 
 	Blaisdell does not explicitly mention prompting a user of the user device for a confirmation of the permission.  However, Barday discloses a GUI in which a user is presented with prompts to enter or select information (Barday, Paragraph 0044).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to integrate Barday’s teaching of present user with prompt to allow 
	Blaisdell does not explicitly discloses but Eskandari discloses using static analysis of the mobile app after the installation and providing graphical user interface (GUI) (e.g. Eskandari, paragraphs 0022 and 0057, analysis of app encompasses examination of mobile app codes; ).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of Eskandari’s static analysis of the app with Blaisdell’s security measures to the download app followed by dynamic analysis to determine compliance or violation of data protection standards of the mobile app (Eskandari, Abstract)

 	With respect to claim 4, Blaisdell discloses the user device of claim 1, wherein execution of the privacy engine further configures the user device to perform an act comprising, for each mapped section of the code: determining a purpose for the user sensitive information and upon determining that the recipient should not be restricted, provide the user sensitive information facilitated by the permission to the recipient (e.g. Blaisdell, paragraph 0038; Barday, paragraph 0044).

 	With respect to claim 5, Blaisdell discloses the user device of claim 4, wherein determining a purpose for the user sensitive information comprises: sending an identification of the recipient of the user sensitive information to a security database operative to identify a (e.g. Blaisdell, paragraphs 0038). 

 	With respect to claim 6, Blaisdell discloses the user device of claim 1, wherein the resources include at least one of: a global positioning system (GPS) sensor; a camera; a gyroscope; a microphone; a battery status sensor; and a humidity sensor (e.g. Blaisdell, paragraph 0027). 

 	With respect to claim 7, Blaisdell discloses the user device of claim 1, wherein execution of the privacy engine further configures the user device to perform acts comprising: for each permission that cannot be mapped onto a section of the code of the application program, flagging the application program with a warning; and displaying each warning on the user interface (e.g. Blaisdell, paragraph 0026). 

 	With respect to claim 8, Blaisdell discloses the user device of claim 1, wherein the alternate information is randomly generated by the privacy engine (e.g. Blaisdell,  Fig. 5, 510 and paragraph 0026).

 	With respect to claim 9, Blaisdell discloses the user device of claim 1, wherein the alternate information is received from the user interface of the user device (e.g. Blaisdell, paragraphs 0026 and 0038). 

Blaisdell, e.g Fig. 5). 

 	With respect to claims 12 and 15-19, the claimed limitations are computer readable storage medium claims that are similar to method claims 1 and 4-9.  Therefore, claims 12 and 15-19 are rejected based on the similar rationale.

4.	Claims 2-3 and 13-14, Blaisdell are rejected under 35 U.S.C. 103 as being unpatentable over Blaisdell in view of Barday and Eskandari and further in view of Parecki et al. (U.S. Patent Application Publication No. 2014/0059695, hereinafter Parecki) 
 	With respect to claim 2, Blaisdell does not explicitly disclose but Parecki discloses the user device of claim 1, wherein execution of the privacy engine further configures the user device to perform an act comprising, for each permission: displaying each recipient on the user interface of the user device (e.g. Parecki, Figs. 3-6).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature to ensure the user interface is configured to enable the user has control and input to who the user allows access to privacy information.
 	
 	With respect to claim 3, Blaisdell and Parecki disclose the user device of claim 2, wherein, for each recipient, determining whether the recipient should be restricted, is based on 

	With respect to claims 13-14, the claimed limitations are computer readable medium claims that are similar to method claims 2-3.  Therefore, claims 13-14 are rejected based on the similar rationale.
 					Conclusion
5.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/TONGOC TRAN/
Primary Examiner, Art Unit 2434